DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This action is in reply to the application filed May 28, 2021 and the correspondence received through June 3, 2021.
Claims 1-20 are pending and indicated as allowed.

Information Disclosure Statement
The information disclosure statement filed June 3, 2021 and its contents have been considered.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance.
The independent claims include features to, inter alia, alternately explore combinations of parameters of a first dimension and a second dimension via a plurality of instances of a best-arm identification algorithm, each instance comprising a separate bounded sampling complexity and a separate fixed confidence setting by: sampling values for the combinations from response data received from client devices in response to content corresponding to the combinations; and determining an estimated highest sampling value in the first dimension and an estimated highest sampling value in the second dimension based on the response data; determine, based on the estimated highest sampling value in the first dimension and the estimated highest sampling value in the second dimension, an estimated highest sampling value combination; and provide, to a plurality of client devices, digital communications comprising content based on the estimated highest sampling value combination. 
The closest art of record, including the combination of Katariya et al. (“Stochastic Rank-1 Bandits”, March 8, 2017, Cornell University arXiv.org, pp. 1-17) (hereinafter “Katariya”), Chang et al. (U.S. Pub. No. 2008/0281627 A1) (hereinafter “Chang”), Baraniuk et al. (U.S. Pub. No. 2014/0279727 A1) (hereinafter “Baraniuk”) (teaching sparse factor analysis for analysis of user content preferences), and Geyik et al. (U.S. Pub. No. 2018/0232434 A1) (hereinafter “Geyik”) (teaching techniques for proactive and retrospective joint weight attribution in a streaming environment), does not teach, suggest, or render obvious each and every element of the independent claims. Further, one of ordinary skill in the art at the time of invention would not look to combine Katariya, Chang, Baraniuk, and Geyik, or the closest art of record, to arrive at the present claims.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


/CHRISTOPHER B TOKARCZYK/Primary Examiner, Art Unit 3622